Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  November 26, 2014                                                               Robert P. Young, Jr.,
                                                                                             Chief Justice

  148079 & (54)                                                                    Michael F. Cavanagh
                                                                                   Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
  LISA TYRA,                                                                          David F. Viviano,
               Plaintiff-Appellee,                                                                Justices

  v                                                     SC: 148079
                                                        COA: 298444
                                                        Oakland CC: 2009-103111-NH
  ORGAN PROCUREMENT AGENCY OF
  MICHIGAN, d/b/a GIFT OF LIFE
  MICHIGAN,
            Defendant-Appellant,
  and
  STEVEN COHN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellees,
  and
  DILLIP SAMARA PUNGAVAN, M.D.,
  and JOHN DOE,
            Defendants.

  ____________________________________/

          On order of the Court, the motion to file supplemental authority brief is
  GRANTED. The application for leave to appeal the August 15, 2013 judgment of the
  Court of Appeals is considered. We direct the Clerk to schedule oral argument on
  whether to grant the application or take other action. MCR 7.302(H)(1). At oral
  argument, the parties shall address whether Zwiers v Growney, 286 Mich App 38 (2009),
  was overruled by this Court’s decision in Driver v Naini, 490 Mich 239 (2011), and
  whether the defendant’s affirmative defenses were defective because they did not
  specifically state the grounds for the defense. The parties may file supplemental briefs
  within 42 days of the date of this order, but they should not submit mere restatements of
  their application papers.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Tyra v Organ Procurement Agency of Michigan (Docket No. 148087).
                                                                                                               2

Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding
these two cases should be filed in Docket No. 148079 only.

       We direct the Clerk to schedule the oral argument in this case for the same future
session of the Court when it will hear oral argument in Furr v McLeod (Docket No.
149344).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 26, 2014
       t1119
                                                                             Clerk